Citation Nr: 1524761	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Thomas Prindiville Higgins, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from January 2002 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

Service connection is in effect for obstructive sleep apnea, rated 50 percent disabling, and right knee arthralgia with degenerative joint disease, rated 10 percent disabling.  While the Veteran has a service-connected disability rated at 40 percent or more, his combined disability rating under 38 C.F.R. § 4.25 does not exceed 60 percent.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran's previous employment was in the construction field.  He reported to the May 2010 VA examiner that he has been unable to work due to daytime somnolence, lack of concentration, and marked fatigue, even though he uses a CPAP machine nightly.  The May 2010 VA examiner found the Veteran's sleep apnea caused increased daytime somnolence, easy fatigability, and concentration problems, and that these symptoms are consistent with sleep apnea.  The examiner opined: "This patient is deemed unemployable due to the symptoms related to his sleep apnea."  Similarly, an August 2010 letter shows that the Veteran was denied VA Vocational Rehabilitation and Employment services because "the Veteran is unemployable based upon his sleep apnea condition."  

A June 2012 VA examiner opined that the Veteran's sleep apnea does not impact his ability to work, but his only rationale was that residual daytime hypersomnolence and lack of concentration are not uncommon findings in sleep apnea patients.  This in an inadequate rationale, as it does not explain how the Veteran's residual daytime hypersomnolence and lack of concentration would not impact his ability to work.  Moreover, the VA examiner misstated relevant facts, including the Veteran's requirement of a CPAP machine.  Thus, the Board finds this opinion is less probative as to his employability.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate or incomplete factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration, and the Board may not address the merits of the claim before this is accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  After conducting any additional development deemed necessary, including obtaining more current records of treatment or conducting a more contemporaneous examination, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration under 38 C.F.R. § 4.16(b).

2.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

